IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 2, 2009
                                     No. 08-10900
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

FREDDIE MONROE PICKETT

                                                   Plaintiff-Appellant

v.

J C SLAWSON; H ABDAL KHALLAQ; Officer G GIBSON; S BROWN; T
SPIGNER; HEAD OFFICER PAROLE DIVISION; PAMELA WEBB

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:08-CV-67


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Freddie Monroe Pickett, Texas prisoner # 1445772, appeals the dismissal
of his 42 U.S.C. § 1983 complaint filed in 2007. The district court determined
that Pickett’s complaint, challenging the 2004 revocation of his parole, was
barred by the two-year statute of limitations. Accordingly, it dismissed the
complaint pursuant to 28 U.S.C. § 1915A(b)(1), or alternatively Sections
1915(e)(2)(B)(i) and (ii).


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-10900

      Pickett has not adequately briefed any challenge to the determination that
his complaint was time barred and, thus, has abandoned the sole issue for
appeal. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Pickett’s
appeal is without arguable merit and is DISMISSED as frivolous. See Howard
v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5 TH C IR. R. 42.2. The district
court’s dismissal and the dismissal of this appeal count as two strikes for
purposes of Section 1915(g). Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.
1996). Pickett is WARNED that if he accumulates three strikes, he will no
longer be allowed to proceed in forma pauperis in any civil action or appeal filed
while he is detained or incarcerated in any facility unless he is in imminent
danger of serious physical injury. See 28 U.S.C. § 1915(g).
      Pickett has not established that his appeal presents the sort of exceptional
circumstances warranting the appointment of counsel. See Cooper v. Sheriff,
Lubbock County, Tex., 929 F.2d 1078, 1084 (5th Cir. 1991). Accordingly, his
motion for appointment of appellate counsel is DENIED. Because Pickett has
filed a brief, his motion for an extension of time to file a brief is DENIED.




                                        2